On Rehearing.
LAND, J.
In purchasing the property at tax sale in 1885 for delinquent taxes due prior to December 31, 1879, Joseph Holz assumed the payment of “all the state and city taxes on said property for the year 1880 and subsequent years, together with all interest, costs, charges, fees, and commissions which may be due and unpaid.” No title passed to the purchaser or could do so until he paid all the taxes assumed as a part of the purchase price. State ex rel. Martinez v. Tax Collector, 42 La. Ann. 681, 7 South. 796; Remick v. Lang, 47 La. Ann. 914, 17 South. 461. The title remained in the state until May 1893, when the property was conveyed by the Auditor of the state of Louisiana to W. W. Wall, for the taxes for the years 1880 to 1892, inclusive, including interest; penalties, and costs. The Auditor’s deed recites that the property had been offered for sale under Act No. 80, p. 88, of 1888, and failed to sell. There is no evidence in the record tending to show that Joseph Holz paid the taxes assumed by him, but on the contrary the Auditor’s deed shows that these taxes were paid by W. W. Wall in 1893. Hence, on the record before the court, we are unable to say that the tax title of Joseph Holz suggests serious future litigation, or is a cloud on the title. The burden of proof was on defendant to show danger of disturbance or eviction. The adjudication to Holz per ,se is insufficient to show that he ever acquired title to the property. In the absence of all evidence tending to show that Holz complied with the terms of the tax adjudication, we *335must give full faith and credit to the Audit- or’s deed reciting that the taxes assumed by Holz were due and unpaid in 1893. It is true that Holz is no party to this litigation, and will not be bound by the decree herein rendered, but at the same time it was incumbent on defendant to show some legal title or claim in Holz to the property in question. The undisturbed possession of Wall and his vendee since 1893, and the absence of all claims on the part of Holz, strengthens the conclusion that defendant is in no danger of eviction.
We think, however, that interest should run only from the date of the judgment of the court a qua. Tobin v. United States Safe Deposit & Savings Bank, 115 La. 366, 39 South. 33.
It is therefore ordered that our decree heretofore rendered in this cause be modified by amending the judgment appealed from, so as to allow interest from the date of said judgment, and condemning the plaintiff to pay the costs of appeal.
Rehearing refused.